Case 2:20-cv-01448-MAT Document 1-1 Filed 09/30/20 Page 1 of 7




                                        EXHIBIT – A
                         Case 2:20-cv-01448-MAT Document 1-1 Filed 09/30/20 Page 2 of 7




             1

             2

             3

             4

             5

             6
                                                     IN AND FOR KING COUNTY
             7                                                    AT KENT:

             8
                   THERESE BEEMSTER,.                                   NO.     20-2-13471-6

             9
                                                     Plaintiff,         PLAINTIFF'S COMPLAINT
            10
                             vs.

            11
                   HOME DEPOT U.S.A.. INC., and
            12     SCHILLER GROUNDS CARE,. INC
                   and JOHN DOE,
            13
                                                     Defendants.
        "14
                              :i:                                                                                 .or ''Ms,
            15
                 Beenlster"), for cause of-action- agmiistdefendants^'Mlege&M;Mfows:
            16
                                                                   Parties
            17
                        1.          At all relevant times plaintiff was a single woman residing in- Bothell, King
            18
                 County, Washington. On September 1 7, 20.17, she. rented ;a Little Wonder Hbdge Trimmer from
            19
                 a Home Depot store in Rothell, Washington, and then used it briefly- -at. to hbfne in. ButhelL
            20

            21
                 begin to trim a hedge on. that property. Shortly after, beginning that work, she was Injured as
            22
                 more fully- set forth in paragraph 6 below.
            23
                        2.          On information and belief, defendant HomeiDepot H-SA^-Lie.,. |heminafter balled.
            24
                                                                                 in .
            25
                 do business in Washington State and, in fact, does business in Washington, notably operating ;a



                 PLAINTIFF'S COMPLAINT -         1                                      Law^Mce oFJarnes       Whitehead      <
                                                                                          2211 ElliottAvev, Siiite 200


                                                                                               Fax;>(2'0G 455-27M
9-10-2020                                                         20170911465                                            6020200910033201
                            Case 2:20-cv-01448-MAT Document 1-1 Filed 09/30/20 Page 3 of 7




            \   retail store in Bothell, Washington, among many oilier locations, where it sells and rents tools,

            2   hardware, and a host of home improvement and outdoor items.

            3          3.       On information and belief, defendant Schiller Grounds Gare, Inc. (hereinafter

            4   "Schiller"), is a corporation organized , and existing under the laws of the State- of Pennsylvania

            5   and has its headquarters in EJennsylvania. Schiller operates a yard-care and landscaping company

            5   and manufactures equipment for those purposes, including the Little Wonder Hedge' Trimmer

            7   like the one used by plaintiff on the day of her accident. On information .and belief Schiller sold

            8   or leased the trimmer involved an plaintiffs accident to Home Depot with, an expectation. that the

            9

        10             4.       On information and belief, plaintiff asserts that an unidentified person or "entity

        11      who for purposes of this complaint, pending further investigation and discovery, is identified as

        12      defendant John Doe, may have some responsibility for damaging the trhnmer through misuse,

        13      before Ms. Beemster used it, and failing to report the consequence of that misuse to Home Depot

        14      before it rented the trimmer to Ms. Beemster;       If and when such person(s) and/or entity are




        16                                           Jurisdiction and Venue

        17             5.

        18

        19                                                The Accident

        20             6.       On the day of heraceidenf .September .17,, 201:7, plamtiffhad jlustbegumto trim a

        21      hedge at her Mercer Island property. To facilitate the job, she was using a small stepl'adder as

        22      she worked her way down the length of the hedge.           Just before the accident, she had. briefly

        23                                                                              iron


        24                                                                                                            ^5;


        25      of the ladder. She released the throttle on the trimmer which she understood would leave the




                PLAINTIFF' S GOMiPLAINT -    2                                      LawOfficeofJamesT; Whitehead
                                                                                       22 lXEilioteAve,, Suite;260.
                                                                                               Seattle, vrnmm
                                                                                                 (206)448-0100
                                                                                               Fax (206) 455-270 1.
9-10-2020                                                    20170911465                                                6020200910033201
                              Case 2:20-cv-01448-MAT Document 1-1 Filed 09/30/20 Page 4 of 7




             1   trimmer in. idle without movement of the blade, and stepped down to move .the ladder.                   After

             2   moving the. ladder, she stood on the first rung and reached for the handle of the trimmer, that had.

             3   partially rolled over, She did not realize that the blade was still; mpymg^and; in^e^hmg fer, the

             4

             5   right ring finger, which remained attached to the rest of the finger by a small thread of skin, and

             6   cut severely her right index finger. Neighbors called 911 for her, and members of the Mercer

             7   Island Fire Department took her to Harborview Medical Center; where, she? was seen by an

             g   emergency physician and treated. She was told that there was no way to. save thevporiioh of her

             9   right ring finger that was barely attached,, and a doctor cut the thread.

            10           7.       On September 18, 2017, the day after the accident, Ms. Beemster returned the

            11   hedge trimmer to Home Depot in Bothell and filed an: accident report, Alter MjMfiing the

                                                                                                                       ivi't
            12                                                                                                                 \ a

            13   man named Barry, Barry turned on the. trimmer and then released the triggerithroftle but -rioted

       "14       that the blade kept moving. He said it was "no bueno," and. a woman employee who was there

            15   promised plaintiff that the trimmer would be taken out of service.

            16           8,       At all relevant, times, plaintiff exercised reasonable cafe ft her us& dflhe trimirief.

        17       She had extensive prior experience herself using similar trimmers and had in the ;past co-owned

        .18      her own small landscape business for a period of time. She was without faultft this accident.

        19               9.

                                                                                                  ti i'-:.
        20

        21       seeing it and from her realization that; the attention :of many people; with whom she ftteraets on a

        22

        -23;     painful from a physical standpoint, as were the "cut's inflicted on; her fight index finger,^ but the

        24       most significant damage has resulted from her reaction to 'her .finger's: appearance; and fhe

        25       realization that the appearance is likely permanent, as well as the fact that the appearance of the

                 finger is a constant reminder of the traumatic incident itself.


                 PLAINTIFF'S COMPLAINT -       3                                       Law Office of James F. Whitehead
                                                                                          22:Hailiott:Ave.,;Suife;-2M-
                                                                                               •Seattle, WA .9.812;1
                                                                                                 (206)448-0100
                                                                                               Fax (206) 455-270,1
9-10-2020                                                       20170911465                                                     6020200910033201
                          Case 2:20-cv-01448-MAT Document 1-1 Filed 09/30/20 Page 5 of 7




             1                                Negligence Claim against Home Depot

             2           10.    Plaintiff repeats and realleges and incorporates herein, as if fully set forth in this

             3   section, the allegations of paragraphs. D9 above.

             4           11.

             5   reasonable care under the circumstances to inspect the trimmer that it rented to her and to make

             6   such repairs as .seemed prudent before rental or to provide another safe trimmer for her use.

             7   Pending further investigation,, on information arid belief, plaihtift alleges that Home Depot.

             8

             9   Trimmer before renting.it to her to ensure that it was safe for use. Pending further investigation

            10   and discovery, plaintiff alleges on information and belief that Home Depot had before her

            11   accident either actual or constructive .notice- of the dangerous condition that: eaused hef mjMes in

            12   this case.

            13           12.    Home Depot's breach of its .aforesaid duty proximately caused injuries and

       "14       damages to plaintiff as previously described.

            15                                                 IpsdLoqidtur

            16           13     Plaintiff repeats; and reaUegesand; incorporates:• herein, :as if'fully .set forMum this,

            17   section, the allegations of paragraphs 1-9 and 10-1 2 above.

            18           14.    If further investigation fails to reveal specific acts or' omissions of negligence on

            19

            20   plaintiff for her aforesaid damages by the doctrine, ofres z^ariiogm^Mrb.e.Gausei.Mome DepoEhad.




            22   duty to inspect it and ensure it was safe for plaintiffs use, and because plaintiff was herself

                                                                                          *W,,:       *
            23

            24   accident is such as does not opcur ;nOrmally if the person, op entity in control has .exercised

            25   ordinary care. Plaintiff therefore alleges that Home Depot must haye been negligent in a way




                 PLAINTIFF' S COMPLAINT -     4                                       Law Office offairies F. Whitehead
                                                                                         :-22f 1 JBUiott- Ave., Suite. 200
                                                                                                  heattle,-. WA--.9SM 1
                                                                                                    (206)' 448-0400
                                                                                                  Fax##),455-2201
9-10-2020                                                      20170911465                                                   6020200910033201
                          Case 2:20-cv-01448-MAT Document 1-1 Filed 09/30/20 Page 6 of 7




             1   that caused the accident, even in the absence of proof .of specific wrongdoing, and that such

             2   negligence proximately caused plaintiff s injuries and damages, as previously described.

             3                                     Contract Claim Against Home Depot

             4           15.     Plaintiff repeats and realleges and. incorporates herein, as if fully set. forth irr this

             5   section, the allegations of paragraphs 1 -9 above.


             6           1 6.   At the time of rental of the equipment, plaintiff signed a contract written hy or for

             7   Home Depot Under the- General Terms and Conditions of the Tool .Rental. Agfeemfciitj Home

             8   Depot was responsible under the provisions of paragraph 1 to pfdyide-                 'Customer' fe listed

             9   equipment "in good working condition.'5 The trimmer was not in good working condition, and

            10   accordingly Home Depot breached the contract undris' responsible fta                proximately resulting

            11   injuries and damages- outlined^bove.

            12                                           Product Claim Against Schiller

            13           1 7.   Plaintiff repeats and realleges and incorporates herein, as if fully set forth in this

       "14       section, the allegations of paragraphs 1-9 above.

            15           18.     On i:                                             -j; ,                V           leased

            16   and/or sold to Home Depot Of ah unknown- mteimediafy the iMe?                        ife Sedge;- Trimmer

            17   involved in plaintiffs accident,            As an alternative allegation to plaintiffs allegations of

            18   negligence against Home Depot and John Doe (see below as to John Doe); pending further



        20

        21       causing injury and damages to Ms, Beemster due to design .or manufacturing, defect for which

        22       Schiller is strictly liable, and that Schiller is liable for all injuries and damages, suffered by

        2.3      plaintiff as1 described above.

        24                                             Negligence Claim Against John Dod

        25               19.    Plaintiff repeats and realleges and incorporates,herein^ as iffully sefefofth in this

                 section, the allegations of paragraphs 1-9 above.


                 PLAINTIFF'S COMPLAINT -          5-                                       Caw ©fflceiofjamies;F: Whitehead
                                                                                              22lTMlioteve.,Suited



9-10-2020                                                          20170911465                                            6020200910033201
                          Case 2:20-cv-01448-MAT Document 1-1 Filed 09/30/20 Page 7 of 7




             1          20.     On information and belief, there may have been a.person, or business entity that

             2

             3

             4   trimmer or found it defective or dysfunctional in some way and yet failed to advise Home Depot
                                       - *


             5

             6

             7   report to Home Depot any defects or damage caused: by or even observed by said person or,

             g   business entity.

             9          21 .    Pending further investigation and discovery , plaintiff alleges that such.person or

            10

            11

            12   failing to report safety concerns to Home Depot on return of the property.

            13                                       PRAYER FOR RELIEF

       *14               WHEREFORE, plaintiff prays for the following relief:

            15           A.     For judgment of joint and several liability against defendants Home Depot, and/or

            16                  Schiller and/or John Doe;

            17          B.      For an award of general and special damages as set forth above and proved for

            18                  plaintiffs losses and physical, mental, and emotional personal injuries:

            19           C.

            20                  such amounts as the court may deem proper and j ust; and

            21           D.     For such other and further relief as the court may deem appropriate.

            22           DATED at Seattle; Washington, this 3*       day of September 2020.
            23

            24

            25                                                 s/ James F. Whitehead
                                                               James F. Whitehead, WSBA# 6319
                                                               Attorney for Plaintiff


                 PLAINTIFF'S COMPLAINT -     6                                      Law Office of James F. Whitehead

                                                                                              Seattle, WA 98121
                                                                                               (2'06) 448-0100
                                                                                            Fax (206) 455-270.1
9-10-2020                                                    20170911465                                              6020200910033201
